COURT OF APPEALS FOR THE
                               FIRST DISTRICT OF TEXAS AT HOUSTON

                                        ORDER ON MOTION

 Cause number:            01-19-00122-CV
 Style:                   Manish Sohani and Anis Virani v. Nisar Sunesara
 Date motion filed*:      June 13, 2019
 Type of motion:          Motion for Extension of Time to File Brief
 Party filing motion:     Appellants Manish Sohani and Anis Virani
 Document to be filed:    Appellants’ Brief

 If motion to extend time:
        Original due date:                 N/A
        Number of extensions granted:           0         Current Due Date: N/A
        Date Requested:                    July 23, 2019 (60 days from May 24, 2019)

Ordered that motion is:
       Granted in part
       Denied (without prejudice)
       Dismissed (e.g., want of jurisdiction, moot)
       Other: _____________________________________
         Although the clerk’s record was filed on April 24, 2019, the Clerk of this Court’s
         June 14, 2019 letter notified the court reporter that her extension to file the reporter’s
         record had been granted until July 15, 2019. Accordingly, appellants’ extension
         request is denied without prejudice to refiling after the reporter’s record is filed when
         the briefing deadline will be set. See TEX. R. APP. P. 38.6(a)(2) (appellant’s brief
         deadline set 30 days after later of date of filing of clerk’s or reporter’s record).

Judge’s signature: ____/s/ Evelyn V. Keyes_______
                    Acting individually       Acting for the Court
Date: __June 25, 2019___




November 7, 2008 Revision